DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 09/03/2020. Claims 1-20 are examined.
Claim Objections
Claim 1 recites the limitation "data store" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17, 18 and 19 objected to because of the following informalities:  Claims 17, 18 and 19 are duplicates of claims 8, 9 and 11 respectively.  In addition, claim 17 is a system claim depending on method claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-7, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. 20210303721), in view of Searls (U.S. 10685033).

Regarding claim 1,
A data analytics system, comprising a data repository configured to store data ([0027] saves the device data into the storage server 11) for multiple clients ([0027] The data management server 10 receives device data from the devices); a metadata repository separate from the data store ([0051] The data saver 212 saves, into the storage server 21 through the communicator 200, the circulation data; [0062] The circulation data includes one piece of main data, multiple pieces of individual metadata, and one piece of comprehensive metadata); an access control system; a policy store ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data); and wherein the data analytics system is configurable to: automatically generate metadata for data in the data repository using a metadata engine ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata; [0042] A process may be performed automatically), the metadata including technical metadata and usage metadata ([0044] the individual metadata includes process information and certification information); store the metadata in the metadata repository ([0051] The data saver 212 saves, into the storage server 21 through the communicator 200, the circulation data; [0062] The circulation data includes one piece of main data, multiple pieces of individual metadata, and one piece of comprehensive metadata); obtain a client policy governing access, by users associated with the client, to the data, the policy independent of a source or structure of the data ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data); receive a request to provide the data from a user associated with the client ([0030] The data utilization server 20 requests circulation data), authorize, by the access control system ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data), the request based on the policy (([0072] The use right to data ) and the usage metadata ([0065] The target data information is represented by one or more combinations of a device data ID).
Harada does not disclose:
the request including instructions to create a pipeline to provide the data, the instructions independent of the source or structure of the data;
and create the pipeline using the technical metadata and provide the data using the pipeline.
However, in the same field of endeavor Searls discloses: The request including instructions ([Col 5 line 1-2] executing computer-readable instructions) to create a pipeline ([Col 5 line 5-6] execute one or more of modules 102 to facilitate building an ETL pipeline) to provide the data, the instructions independent of the source or structure of the data ([Col 7 line 54-60] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location); and create the pipeline using the technical metadata and provide the data using the pipeline ([Col 7 line 54-67] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location. Examples of transformation processes that may be applied to the extracted data may include, for example, reformatting, standardization, cleansing, aggregation, and/or any other suitable transformation activities specified by a user. Data extracted from various sources and having different formats may be transformed to data having a common output format. An ETL pipeline may include components that extract, transform, and load data in discrete batch jobs or in realtime or near-realtime).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Searls in the Metadata policies of Harada by creating a pipeline for data transference (Col 7 line 54-67). This would have been obvious because the person having ordinary skill in the art would have been motivated to create a pipeline in order to process data in databases (Col 1 line 22-33). A person of ordinary skill could have reasonably used the pipelines as in Searls because a person of ordinary skill would have reasonably concluded that this allows for processing data in real time or near real time (Col 7 line 65-67).

Regarding claim 2, 
Harada and Searls disclose: The data analytics system of claim 1, 
Harada further discloses: Wherein:74Attorney Docket No.: 11360.0698-00000 the automatically generated metadata for the data further includes quality metadata ([0068] individual metadata generator 114a to generate quality information); and the data analytics system is further configurable to: provide a metadata management interface, the metadata management interface configurable to display at least a portion of the quality metadata for the data ([0034] The data management server 10 and the data utilization server 20 communicate with each other through, for example, a predetermined web application programming interface (API)).  

Regarding claim 6, 
Harada and Searls disclose: The data analytics system of claim 1, 
Searls further discloses: Wherein: the data comprises structured and unstructured data ([Col 7 line 54-60] The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location), to the structure data and a proxy service configured to authorize access to the unstructured data ([Col 7 line 54-60] The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location).
Harada further discloses: the access control system comprises a query engine configured to authorize access ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data).

Regarding claim 7, 
Harada and Searls disclose: The data analytics system of claim 1, 
Harada further discloses: Wherein: the metadata engine comprises one or more of a classifier or a pattern engine ([0068] Another example will be described focusing on a process for categorizing device data).  

	Regarding claim 9,
Harada and Searls disclose: The data analytics system of claim 1, 
Searls further discloses: Wherein:76Attorney Docket No.: 11360.0698-00000 the technical metadata includes lineage metadata specifying a mapping from a metric to the data; the instructions specify the metric; and the pipeline processes the data according to the lineage metadata to create or update a value of the metric ([Col 11 line 51-55] Additionally, user environment 500 may include regions showing available ETL resources, such as networks 550, servers 560, and databases, which may be displayed under data sources 570).  
Regarding claim 18,
	Claim 18 recites similar limitation to claim 9 and rejected under the same grounds of rejection set forth for claim 9 above. 
	Regarding claim 10,
The data analytics system of claim 1, 
Searls further discloses: Wherein: the data repository includes an append-only data source and a data lake; and the pipeline creates data objects for storage in the data lake using the append-only data source and creates metadata for the data objects for storage in the metadata repository ([Col 8 line 1-12] (29) Databases 240, 242, and 244 may include, for example, source databases that store data to be extracted and transformed and/or target databases that are used for loading and storage of transformed data for use in data analysis and reporting. Data to be extracted and transformed by an ETL pipeline may additionally or alternatively come from any suitable source, including non-database systems. In some embodiments, source databases and/or target databases may include at least one of a data warehouse, a data store, a data mart, a distributed file system, such as a Hadoop Distributed File System (HDFS), an object-based storage system, and/or any other suitable storage system, without limitation.).  

	Regarding claim 11,
The data analytics system of claim 1, 
Harada further discloses: Wherein: the data analytics system is further configurable to provide virtualized access ([0034] The data management server 10 and the data utilization server 20 communicate with each other through, for example, a predetermined web application programming interface (API)) to external data sources; the data comprises external data stored in the external data sources; and automatically generating the metadata comprises generating metadata for the external data ([Fig. 3-114a] Metadata Generator; [0027] The data management server 10 receives device data from the devices 30 and saves the device data into the storage server 11; [0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata; [0042] A process may be performed automatically).  

	Regarding claim 19,
Claim 19 recites similar limitation to claim 9 and rejected under the same grounds of rejection set forth for claim 11 above.
	Regarding claim 12,
The data analytics system of claim 1, 
Harada further discloses: Wherein: the data comprises data obtained from multiple sources; and automatically generating metadata for data in the data repository comprises: generating the metadata ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata; [0042] A process may be performed automatically); and 77Attorney Docket No.: 11360.0698-00000integrating the metadata ([0027] The data management server 10 receives device data from the devices 30 and saves the device data into the storage server 11).  

Regarding claim 13,
A method, comprising: automatically generating metadata for data in a data repository ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata; [0042] A process may be performed automatically), configured to store data for multiple clients using a metadata engine the data obtained from multiple sources ([0027] The data management server 10 receives device data from the devices), the metadata including technical metadata and usage metadata ([0044] the individual metadata includes process information and certification information), the metadata engine comprising one or more of a classifier or a pattern engine ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata In particular, the individual metadata includes process information and certification information; [0068] Another example will be described focusing on a process for categorizing device data), and wherein automatically generating metadata for data in the data repository comprises generating the metadata ([Fig. 3-114a] Metadata Generator) and integrating the metadata ([0027] The data management server 10 receives device data from the devices 30 and saves the device data into the storage server 11); obtaining a client policy governing access, by users associated with the client, to the data , the policy independent of a source or structure of the data ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data); receiving a request to provide the data from a user associated with the client ([0030] The data utilization server 20 requests circulation data), authorizing, by an access control system ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data) the request based on the policy (([0072] The use right to data) and the usage metadata ([0065] The target data information is represented by one or more combinations of a device data ID).
Harada does not disclose: 
the data repository including an append-only data source and a data lake 
comprising a query engine configured to authorize access to structured data and a proxy service configured to authorize access to unstructured data
the request including instructions to create a pipeline to provide the data, the instructions independent of the source or structure of the data;
and creating the pipeline using the technical metadata and providing the data using the pipeline, the pipeline configured to: create data objects for storage in the data lake using the append-only data source; and create metadata for the data objects for storage in the metadata repository.
However, in the same field of endeavor Searls discloses: The request including instructions ([Col 5 line 1-2] executing computer-readable instructions) to create a pipeline ([Col 5 line 5-6] execute one or more of modules 102 to facilitate building an ETL pipeline) to provide the data, the instructions independent of the source or structure of the data ([Col 7 line 54-60] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location); and create the pipeline using the technical metadata and provide the data using the pipeline ([Col 7 line 54-67] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location. Examples of transformation processes that may be applied to the extracted data may include, for example, reformatting, standardization, cleansing, aggregation, and/or any other suitable transformation activities specified by a user. Data extracted from various sources and having different formats may be transformed to data having a common output format. An ETL pipeline may include components that extract, transform, and load data in discrete batch jobs or in realtime or near-realtime).
the data repository including an append-only data source and a data lake ([Col 8 line 1-12] (29) Databases 240, 242, and 244 may include, for example, source databases that store data to be extracted and transformed and/or target databases that are used for loading and storage of transformed data for use in data analysis and reporting. Data to be extracted and transformed by an ETL pipeline may additionally or alternatively come from any suitable source, including non-database systems. In some embodiments, source databases and/or target databases may include at least one of a data warehouse, a data store, a data mart, a distributed file system, such as a Hadoop Distributed File System (HDFS), an object-based storage system, and/or any other suitable storage system, without limitation.),
comprising a query engine configured to authorize access to structured data and a proxy service configured to authorize access to unstructured data (([Col 7 line 54-60] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Searls in the Metadata policies of Harada by creating a pipeline for data transference (Col 7 line 54-67). This would have been obvious because the person having ordinary skill in the art would have been motivated to create a pipeline in order to process data in databases (Col 1 line 22-33). A person of ordinary skill could have reasonably used the pipelines as in Searls because a person of ordinary skill would have reasonably concluded that this allows for processing data in real time or near real time (Col 7 line 65-67).

Regarding claim 20,
Harada discloses: A non-transitory, computer-readable medium containing instructions that, when executed by at least one processor, cause a data analytics system to perform a method, the method comprising: automatically generating metadata for data in a data repository ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata; [0042] A process may be performed automatically), configured to store data for multiple clients using a metadata engine the data obtained from multiple sources ([0027] The data management server 10 receives device data from the devices), the metadata including technical metadata and usage metadata ([0044] the individual metadata includes process information and certification information), the metadata engine comprising one or more of a classifier or a pattern engine ([0044] The process implementer 114 also causes the individual metadata generator 114a to generate individual metadata In particular, the individual metadata includes process information and certification information; [0068] Another example will be described focusing on a process for categorizing device data), and wherein automatically generating metadata for data in the data repository comprises generating the metadata ([Fig. 3-114a] Metadata Generator) and integrating the metadata ([0027] The data management server 10 receives device data from the devices 30 and saves the device data into the storage server 11); obtaining a client policy governing access, by users associated with the client, to the data , the policy independent of a source or structure of the data ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data); receiving a request to provide the data from a user associated with the client ([0030] The data utilization server 20 requests circulation data), authorizing, by an access control system ([0072] The use right to data is defined as the right to use the data granted by, for example, the contract with the owner. The use right to data is possessed by, for example, the servicer that has the contract with the maker having the ownership of the data) the request based on the policy (([0072] The use right to data) and the usage metadata ([0065] The target data information is represented by one or more combinations of a device data ID).
Harada does not disclose: 
the data repository including an append-only data source and a data lake 
comprising a query engine configured to authorize access to structured data and a proxy service configured to authorize access to unstructured data
the request including instructions to create a pipeline to provide the data, the instructions independent of the source or structure of the data;
and creating the pipeline using the technical metadata and providing the data using the pipeline, the pipeline configured to: create data objects for storage in the data lake using the append-only data source; and create metadata for the data objects for storage in the metadata repository.
However, in the same field of endeavor Searls discloses: The request including instructions ([Col 5 line 1-2] executing computer-readable instructions) to create a pipeline ([Col 5 line 5-6] execute one or more of modules 102 to facilitate building an ETL pipeline) to provide the data, the instructions independent of the source or structure of the data ([Col 7 line 54-60] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location); and create the pipeline using the technical metadata and provide the data using the pipeline ([Col 7 line 54-67] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location. Examples of transformation processes that may be applied to the extracted data may include, for example, reformatting, standardization, cleansing, aggregation, and/or any other suitable transformation activities specified by a user. Data extracted from various sources and having different formats may be transformed to data having a common output format. An ETL pipeline may include components that extract, transform, and load data in discrete batch jobs or in realtime or near-realtime).
the data repository including an append-only data source and a data lake ([Col 8 line 1-12] (29) Databases 240, 242, and 244 may include, for example, source databases that store data to be extracted and transformed and/or target databases that are used for loading and storage of transformed data for use in data analysis and reporting. Data to be extracted and transformed by an ETL pipeline may additionally or alternatively come from any suitable source, including non-database systems. In some embodiments, source databases and/or target databases may include at least one of a data warehouse, a data store, a data mart, a distributed file system, such as a Hadoop Distributed File System (HDFS), an object-based storage system, and/or any other suitable storage system, without limitation.),
comprising a query engine configured to authorize access to structured data and a proxy service configured to authorize access to unstructured data (([Col 7 line 54-60] (28) The term “ETL pipeline,” as used herein, generally refers to a framework of resources that are processed in parallel to extract data from multiple sources, transform the data to get the data in the desired form for analysis and/or reporting, and load the transformed data into a target data storage location),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Searls in the Metadata policies of Harada by creating a pipeline for data transference (Col 7 line 54-67). This would have been obvious because the person having ordinary skill in the art would have been motivated to create a pipeline in order to process data in databases (Col 1 line 22-33). A person of ordinary skill could have reasonably used the pipelines as in Searls because a person of ordinary skill would have reasonably concluded that this allows for processing data in real time or near real time (Col 7 line 65-67).

Claim 3-5, 8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. 20210303721), in view of Searls (U.S. 10685033), and in further view of McCarthy (U.S. 20150163206).

Regarding claim 3,
Harada and Searls disclose: The data analytics system of claim 2, 
Harada and Searls do not disclose: wherein: the metadata management interface is configurable to enable a user to tag data with metadata or manage rules associating metadata with data
However, in the same field of endeavor McCarthy discloses: wherein: the metadata management interface is configurable to enable a user to tag data with metadata or manage rules associating metadata with data ([0158] Features, attributes, and benefits may include… customizable user interface… may include… tags).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McCarthy in the Metadata policies of Harada and Kick providing a configurable policy management interface (0158). This would have been obvious because the person having ordinary skill in the art would have been motivated to manage secure data exchange (0005).
	
Regarding claim 4, 
Harada and Searls disclose: The data analytics system of claim 1, 
Harada and Searls do not disclose: Wherein: the data analytics system is further configurable to: provide a policy management interface, the policy management interface configurable to enable a user associated with the client to specify policies for accessing the data; and obtaining the policy comprising creating or updating the policy in response to user interaction with the policy management interface and storing the policy in the policy store.
However in the same field of endeavor McCarthy discloses: Wherein: the data analytics system is further configurable to: provide a policy management interface, the policy management interface configurable to enable a user associated with the client to specify policies for accessing the data; and obtaining the policy comprising creating or updating the policy in response to user interaction with the policy management interface and storing the policy in the policy store ([0158] Features, attributes, and benefits may include… customizable user interface… may include… tags… and management of users and groups... administration capability… on-demand rights management, access and authentication (e.g. document and content level access, multi-factor authentication, single sign-on), data encryption, tracking and audit, intra-structure security (e.g. systems protection, security audits), personnel security, process security, encryption, watermarking, and the like.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McCarthy in the Metadata policies of Harada and Kick providing a configurable policy management interface (0158). This would have been obvious because the person having ordinary skill in the art would have been motivated to manage secure data exchange (0005).

Regarding claim 5, 
Harada and Searls disclose: The data analytics system of claim 1, 
Harada and Searls do not disclose: Wherein: the data analytics system is further configurable to: provide a user monitoring interface, the user monitoring interface configurable to enable a user associated with the client to identify the data as being accessed, 75Attorney Docket No.: 11360.0698-00000 identify the user as accessing the data, and identify the policy as being the policy according to which the data is being accessed.
However in the same field of endeavor McCarthy discloses Wherein: the data analytics system is further configurable to: provide a user monitoring interface, the user monitoring interface configurable to enable a user associated with the client to identify the data as being accessed, 75Attorney Docket No.: 11360.0698-00000 identify the user as accessing the data, and identify the policy as being the policy according to which the data is being accessed ([0070] The usage facility 234 may allow the host server to monitor the usage of the network;  [0157] Data, communications, analytics, and reporting may include user history reporting, activity reporting, permission reporting access reporting, audit and compliance reporting, configurable dashboards, self-service reporting (e.g. custom, scheduled, ad-hoc), IMAP folder management, exadata integration, and the like).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Regarding claim 8, 
Harada and Searls disclose: The data analytics system of claim 1, 
Harada and Searls do not disclose: Wherein: the usage metadata indicates that the data should be provided at least one of: encrypted, replaced with synthetic data, or obscured or obfuscated and the pipeline is created, based on the usage metadata, to provide the data the at least one of encrypted, replaced with synthetic data, or obscured or obfuscated.
However in the same field of endeavor McCarthy discloses: Wherein: the usage metadata indicates that the data should be provided at least one of: encrypted, replaced with synthetic data, or obscured or obfuscated and the pipeline is created, based on the usage metadata, to provide the data the at least one of encrypted, replaced with synthetic data, or obscured or obfuscated ([0103] if a condition exists where there is not only one person viewing the screen, the screen may obfuscate the document being e-signed, such as blurring, blanking, screening, and the like).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Regarding claim 17,
Claim 17 recites similar limitation to claim 9 and rejected under the same grounds of rejection set forth for claim 8 above.
Regarding claim 14,
Harada and Searls disclose: The method of claim 13, 
Harada and Searls do not disclose: Wherein: 78Attorney Docket No.: 11360.0698-00000 the automatically generated metadata for the data further includes quality metadata; and the data analytics system is further configurable to: provide a metadata management interface, the metadata management interface configurable to: display at least a portion of the quality metadata for the data; and enable a user to tag data with metadata or manage rules associating metadata with data.
However in the same field of endeavor McCarthy discloses: Wherein: 78Attorney Docket No.: 11360.0698-00000 the automatically generated metadata for the data further includes quality metadata; and the data analytics system is further configurable to: provide a metadata management interface, the metadata management interface configurable to: display at least a portion of the quality metadata for the data; and enable a user to tag data with metadata or manage rules associating metadata with data ([0158] Features, attributes, and benefits may include… customizable user interface… may include… tags… and management of users and groups... administration capability… on-demand rights management, access and authentication (e.g. document and content level access, multi-factor authentication, single sign-on), data encryption, tracking and audit, intra-structure security (e.g. systems protection, security audits), personnel security, process security, encryption, watermarking, and the like.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McCarthy in the Metadata policies of Harada and Kick providing a configurable policy management interface (0158). This would have been obvious because the person having ordinary skill in the art would have been motivated to manage secure data exchange (0005).

Regarding claim 15,
Harada and Searls disclose: The method of claim 13, wherein: 
Harada and Searls do not disclose: The data analytics system is further configurable to: provide a policy management interface, the policy management interface configurable to enable a user associated with the client to specify policies for accessing the data; and obtaining the policy comprising creating or updating the policy in response to user interaction with the policy management interface and storing the policy in the policy store.
However in the same field of endeavor McCarthy discloses: The data analytics system is further configurable to: provide a policy management interface, the policy management interface configurable to enable a user associated with the client to specify policies for accessing the data; and obtaining the policy comprising creating or updating the policy in response to user interaction with the policy management interface and storing the policy in the policy store ([0070] The usage facility 234 may allow the host server to monitor the usage of the network;  [0157] Data, communications, analytics, and reporting may include user history reporting, activity reporting, permission reporting access reporting, audit and compliance reporting, configurable dashboards, self-service reporting (e.g. custom, scheduled, ad-hoc), IMAP folder management, exadata integration, and the like).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 14.  

Regarding claim 16,
Harada and Searls disclose: The method of claim 13, 
Harada and Searls do not disclose: Wherein: the data analytics system is further configurable to: provide a user monitoring interface, the user monitoring interface configurable to enable a user associated with the client to identify the data as being accessed, identify the user as accessing the data, and identify the policy as being the policy according to which the data is being accessed.
However in the same field of endeavor McCarthy discloses: Wherein: the data analytics system is further configurable to: provide a user monitoring interface, the user monitoring interface configurable to enable a user associated with the client to identify the data as being accessed, identify the user as accessing the data, and identify the policy as being the policy according to which the data is being accessed ([0070] The usage facility 234 may allow the host server to monitor the usage of the network;  [0157] Data, communications, analytics, and reporting may include user history reporting, activity reporting, permission reporting access reporting, audit and compliance reporting, configurable dashboards, self-service reporting (e.g. custom, scheduled, ad-hoc), IMAP folder management, exadata integration, and the like).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Nemoto 1/3/2020 (US 20200250333) teaches systems and methods for data management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.A.C./
Examiner, Art Unit 2436
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436